Judgment, Supreme Court, New York County (James A. Yates, J.), rendered February 26, 2009, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree, and sentencing him to a term of two years, with three years’ postrelease supervision, unanimously affirmed.
To the extent the existing record permits review, it fails to support defendant’s contention that the court intended to impose the minimum permissible term of postrelease supervision, but mistakenly believed that term to be three years.
Defendant’s valid waiver of his right to appeal forecloses review of his claim that his postrelease supervision period should be reduced in the interest of justice. As an alternative holding, we reject that claim. Concur — Andrias, J.P., Sweeny, Moskowitz, Renwick and Richter, JJ.